Order, entered on April 29, 1960, granting, in
part, defendant’s motion to quash, vacate and/or modify the subpoena duces tecum, dated April 21, 1960, served upon defendant, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Appeal from order entered on May 26, 1960, granting, in part, defendant’s motion to quash, vacate and/or modify a notice to produce dated April 21, 1960, served upon the attorneys for the defendant, unanimously dismissed, without costs, solely on the ground that there is involved merely a trial court ruling which may be reviewed only on appeal from the final judgment. No opinion. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.